          Case 3:20-cr-00241-SI       Document 17      Filed 01/22/21     Page 1 of 1




                             UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON


UNITED STATES OF AMERICA                            3:20-cr-00241-SI

                v.                                  ORDER DISMISSING INFORMATION
                                                    WITH PREJUDICE
WYATT ASH-MILBY,

                Defendant.

       This matter, having come before the Court on the government’s motion to dismiss with

prejudice the Information, charging the defendant with violating 40 C.F.R. §§ 1315 and 41,

pursuant to Rule 48(a), Federal Rules of Criminal Procedure, the Court being fully advised:

       IT IS HEREBY ORDERED that the Information, charging the defendant with violating

40 C.F.R. §§ 1315 and 41 in the above-captioned matter is DISMISSED with prejudice.

Dated: January 22nd
               ____, 2021



                                                    __________________________________
                                                     /s/ Michael H. Simon
                                                    HONORABLE MICHAEL H. SIMON
                                                    United States District Judge
Presented by:


BILLY J. WILLIAMS
United States Attorney

s/ Parakram Singh
PARAKRAM SINGH, OSB #134871
Assistant United States Attorney




Order Dismissing Information                                                             Page 1
